Opinion by
Beaveb, J.,
There is little in this case requiring discussion. The plaintiffs filed their bill, asking for a decree to compel the defendant to convey the title to a strip of land through his farm which the parties, through whom he claimed title, had agreed to convey prior to his purchase, of which agreement he had actual notice, the agreement being based upon a consideration of $50.00 to be paid prior to a certain date. On or before that date, it was alleged that the amount of the consideration was tendered him in gold and, upon his refusal to accept the tender, the amount was deposited with the prothonotary for his benefit.
An answer was filed, containing a somewhat qualified denial of the notice but displaying in the answer, taken as a whole, the fact that the defendant had notice of the option or agreement to convey the right of way through the farm before his purchase, but that he relied upon the representations of the attorneys of his grantors as to the improbability of the railroad being completed through his farm. There was no specific denial in the bill of the authority of those who joined in the agreement for the right of way to execute it.
Testimony was taken and the court below, after the hearing, found all the essential facts in favor of the plaintiffs and de*103creed the conveyance. The appeal is from that decree and the specifications of error deal with alleged errors of the court in its findings of fact.
We have carefully read all the testimony in the case.
1. As to the defendant’s knowledge of the agreement or option to convey the right of way through the property, there can be no serious question. Upon the defendant’s own testimony, he had such notice, not only from the grading which had been done through the property but from the attorneys of his grantors. He attempts to explain both forms of notice but the explanation is at best lame and is a direct contradiction of two and, in some parts of his testimony, of three disinterested witnesses. It is not necessary to rely upon the rule that the findings of the court below in proceedings in equity will not be disturbed, unless for lack of evidence upon which to base them, or of clear perversion of the testimony. We cannot see how the court could have found the fact as to notice in any other way than it was found.
2. As to the authority of the executrices, (a) It is asserted in the third paragraph of the bill and is not specifically denied in the answer. (5) It is apparent from the testimouy that the executrices were also attorneys in fact for all the heirs, of which the defendant had notice, their agreement with him as such being subsequently ratified by a deed in which all the heirs joined. If they had the power to bind the heirs, the designation which they attach to their signatures is comparatively unimportant. (c) The question does not seem to have been raised in the court below, until after the testimony was closed, during the argument. The will not being in evidence and no testimony having been given upon the subject, we fail to see how the defendant could raise the question at that time in such a way as to convict the court of error in its findings upon the subject, particularly in view of the fact that the plaintiffs had entered into possession of the premises, without any protest or interference on the part of the heirs claimed to be represented in the agree2nent.
3. As to the remedy. The specific prayer was for a conveyance by the defendant to the plaintiffs. Equity was undoubtedly the only remedy through which this form of relief could be secured. No action at law could have secured its equivalent.
*1044. The evidence in regard to the fact of tender was sufficient to justify the finding of the court that it was hi time and that the amount remained in the hands of the prothonotary for the use and benefit of the defendant. The decree, in terms, allows the defendant, upon a compliance with the order, to take the amount from the prothonotary.
There seems to be nothing more in the case requiring comment. The assignments of error are all overruled. The decree is affirmed.